DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 and 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  “the a gas engine replacement device interface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitations “a motor” and “the sensor” render the claim indefinite.  
First, “a motor” has been recited in claim 9; it is unclear whether the motor in the claim is the same as the motor in claim 9.
Second, the claim fails to provide sufficient antecedence basis for “the sensor”.
Regarding claim 17, the limitation “a battery pack” renders the claim indefinite because it is unclear whether the battery pack in the claim is the same as the battery recited in claim 9.  For examination purpose, the limitations are being considered as the same battery.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Puzio et al. (US 2018/0138839 A1).
Regarding claim 9, Puzio discloses an external electronics module (e.g. Fig. 5A: 532, or Fig. 6: 632) for expanding features of a gas engine replacement device (e.g. Figs. 1-4 & [0084]) that drives power equipment (e.g. tools shown in Figs. 8A-8D), the external electronics module comprising: 
a gas engine replacement device interface (e.g. Fig. 5A: 526, 556, 558, or Fig. 6: 626), the gas engine replacement device interface configured to receive an interface of the gas engine replacement device (e.g. Figs. 5A, 5B, 5C & 6), wherein the gas engine replacement device includes a motor (e.g. Fig. 7C: 720) driven by a battery (e.g. Fig. 6: 628 & [0121]); and 
an electronic processor (e.g. Figs. 5A-5B: 522) coupled to a memory (e.g. [0100, 0110, 0123]), the memory storing instructions that when executed by the electronic processor configure the electronic processor to: communicate with the gas engine replacement device via the gas engine replacement device interface (e.g. Abstract & [0102, 0105, 0107, 0114, 0122]).  
Regarding claim 10, Puzio discloses a user interface, wherein the electronic processor receives performance information relating to the power equipment driven by the gas engine replacement device and transmits a signal to the user interface to indicate the performance information by the user interface (e.g. [0102, 0111, 0113]: feedback from display).  
Regarding claim 11, Puzio discloses a user interface, wherein the electronic processor receives input via the user interface, the input relating to the power equipment driven by the gas engine replacement device, and transmits a signal based on the input received via the user interface via the gas engine replacement device interface to the gas engine replacement device for control of a motor of the gas engine replacement device (e.g. [0107, 0123]).  
Regarding claim 12, Puzio discloses an input user interface (e.g. [0107, 0123]), and an output user interface (e.g. [0102, 0111, 0113]: feedback from display); wherein the electronic processor receives input via the input user interface, the input relating to the power equipment driven by the gas engine replacement device, and transmits a signal based on the input received via the input user interface to the output user interface for activating an indication device (e.g. [0131]: display pressure setting based on user input from a dial pressure setting input).  
Regarding claim 13, Puzio discloses a sensor; wherein the electronic processor receives an output from the sensor and transmits a signal based on the output from the sensor to the gas engine replacement device via the gas engine replacement device interface for control of a motor of the gas engine replacement device (e.g. [0131]: uses pressure sensor data to control sprayer pressure).  
Regarding claim 14, Puzio discloses a motor (e.g. Fig. 5A: 520); and an accessory interface (e.g. Fig. 5A & [0101, 0102]: connection between modular interface 532 & tool 540); wherein the electronic processor receives an output from the sensor and transmits a signal based on the output from the sensor to the motor (e.g. [0101, 0102]) to drive an accessory device (e.g. Fig. 5A: 540).  
Regarding claim 15, Puzio discloses a user interface, wherein the user interface includes at least one of an indicator, a switch, a display, a motor speed control selector; a speaker, a relay switch, a motor forward or reverse selector, an on-off switch, or a mode switch (e.g. [0100, 0123]).  
Regarding claim 16, Puzio discloses a sensor; wherein the sensor includes at least one of a float, a position sensor, an accelerometer, a gyroscope, a pressure sensor, or an air quality sensor (e.g. [0131]: pressure sensor).  
Regarding claim 17, Puzio discloses the external electronics module is configured to receive power from a battery pack coupled to the gas engine replacement device via the gas engine replacement device interface (e.g. Figs. 5A-5C: power connector 556 provides power from battery to the modular 532 via powerhead 550).  
Regarding claim 19, Puzio discloses the a gas engine replacement device interface includes a wireless transceiver for wirelessly communicating with the gas engine replacement device (e.g. [0099]).  
Regarding claim 20, Puzio discloses a forward/reverse switch configured for selecting between forward and reverse rotation of the motor of the gas engine replacement device (e.g. [0111, 0130]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. (US 2018/0138839 A1) in view of Cochran et al. (US 2004/0088817 A1).
Regarding claim 1, Puzio discloses a method for expanding features of a gas engine replacement device that drives power equipment (e.g. Figs. 1-4 & [0084]), the method comprising:
controlling, by an electronic processor (e.g. Figs. 5A-5B: 522) of the gas engine replacement device, to selectively provide power from a battery pack (e.g. Fig. 5A: 528) to rotate a motor (e.g. Fig. 5A: 520) of the gas engine replacement device; 
receiving, by a module interface of the gas engine replacement device (e.g. Fig. 5A: 526, or Fig. 6: 626), an external electronics module (e.g. Fig. 5A: 532, or Fig. 6: 632); 
detecting, by the electronic processor of the gas engine replacement device, a type of the external electronics module received by the module interface (e.g. [0086, 0089, 0126-0131]: the input from external electronics module is tailored specific to the type of tool and motor being controlled; thus, the input from the external module to the electronic processor of the motor is configured to be able to distinct by types); 
configuring, by the electronic processor, the gas engine replacement device based on the type of the external electronics module received by the module interface, and communicating, by the electronic processor, with the external electronics module via the module interface (e.g. [0126-0131]).  
Although known in the art to use inverter/converter/power network to supply and pulse-modulating power to the motor, Puzio fails to disclose, but Cochran teaches a power switching network configured to selectively provide power from the battery pack to the motor (e.g. Fig. 20: 614 or 624 & [0077]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Puzio with the teachings of Cochran to control output supply to the motor from battery by pulse-modulating switches in between so that desirable output supply could be provided to the motor.
Regarding claim 5, Puzio discloses a gas engine replacement device with feature expansion for driving power equipment (e.g. Figs. 1-4 & [0084]), the gas engine replacement device comprising: 
a housing (e.g. Figs. 7A-7B: 712); 
a battery receptacle (e.g. Fig. 7C: 713) coupled to the housing, the battery receptacle configured to removably receive a battery pack (e.g. Fig. 6: 628 & [0121]); 
a motor (e.g. Fig. 7C: 720) located within the housing; 
a power take-off shaft receiving torque from the motor and protruding from a side of the housing (e.g. Fig. 3: 316 & Fig. 7C: 716 & [0091, 0123]); 
a module interface (e.g. Fig. 5A: 526, or Fig. 6: 626) configured to receive an external electronics module (e.g. Fig. 5A: 532, or Fig. 6: 632); and 
an electronic processor (e.g. Figs. 5A-5B: 522) connected to the module interface, and a memory (e.g. [0100, 0110, 0123]), the memory storing instructions that when executed by the electronic processor configure the electronic processor to:
selectively provide power from the battery pack to rotate the motor (e.g. [0111]: controlling speed, on/off and variable speed inputs forward and reverse selection of the motor by controlling the power supply), detect a type of the external electronics module received by the module interface (e.g. [0086, 0089, 0126-0131]: the input from external electronics module is tailored specific to the type of tool and motor being controlled; thus, the input from the external module to the electronic processor of the motor is configured to be able to distinct by types), configure the gas engine replacement device based on the type of the external electronics module received by the module interface (e.g. [0126-0131]), and communicate with the external electronics module via the module interface (e.g. Abstract & [0102, 0105, 0107, 0114, 0122]).  
Although known in the art to use inverter/converter/power network to supply and pulse-modulating power to the motor, Puzio fails to disclose, but Cochran teaches a power switching network configured to selectively provide power from the battery pack to the motor (e.g. Fig. 20: 614 or 624 & [0077]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Puzio with the teachings of Cochran to control output supply to the motor from battery by pulse-modulating switches in between so that desirable output supply could be provided to the motor.
Regarding claims 2 and 6, Puzio discloses configuring, by the electronic processor, the gas engine replacement device for a specified method of communication via the module interface of the gas engine replacement device (e.g. [0102]: discrete channels or I2C).  
Regarding claims 3 and 7, Puzio discloses operating, by the electronic processor, the gas engine replacement device to control the power equipment based on an input received from the external electronics module, wherein the external electronics module incudes at least one of a sensor, a user interface, or a power equipment interface (e.g. [0107, 0123]).  
Regarding claims 4 and 8, Puzio discloses transmitting, by the electronic processor, performance information of the power equipment to the external electronics module for indication of the performance information by a user interface of the external electronics module (e.g. [0102, 0111, 0113]: feedback from display).  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. (US 2018/0138839 A1) in view of Anderson (US 2009/0219118 A1).
Regarding claim 18, Puzio fails to disclose, but Anderson teaches the gas engine replacement device interface includes a mechanical key for preventing unauthorized devices from attaching to the gas engine replacement device interface (e.g. Figs. 1-5 & [0012, 0041]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Puzio with the teachings of Anderson so as to include a key operated lockdown device for a power tool so as to prevent unauthorized use of the electric tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846